t c memo united_states tax_court philip l and sara n eckert petitioners v commissioner of internal revenue respondent docket no 1437-03l filed date philip l and sara n eckert pro sese james a kutten for respondent memorandum opinion carluzzo special_trial_judge in a notice_of_determination concerning collection action s under sec_6320 and or dated date respondent proposed to proceed with collection of petitioners’ unpaid federal_income_tax section references are to the internal_revenue_code in effect at the time the petition was filed petitioners object to respondent’s proposed collection activity upon the ground that their income_tax_liability has been fully paid background some of the facts in this case have been stipulated and are so found at the time the petition was filed petitioners resided in o’fallon illinois references to petitioner are to philip l eckert for years prior to petitioners owned percent of the shares of and operated southwestern illinois family and children’s testing and therapy clinic inc southwestern for periods during through southwestern had unpaid federal employment_tax liabilities that totaled dollar_figure employment_tax liabilities during date petitioner delivered to respondent three checks in the amounts of dollar_figure dollar_figure and dollar_figure for a total of dollar_figure each of the three checks contained petitioner’s social_security_number and the notation pay only to irs none of the checks specifically identified the liability to which the check related respondent applied the dollar_figure received from petitioner to southwestern’s dollar_figure unpaid employment_tax liabilities all amounts are rounded to the nearest dollar on date petitioners filed an untimely joint federal_income_tax return the return on which they reported an income_tax_liability of dollar_figure withholding credits of dollar_figure were applied against this liability but no other_payments were made with the return on date the tax reported on petitioners’ return related additions to tax and interest were assessed the tax_liability on date respondent issued to petitioners a final notice--notice of intent to levy and notice of your right to a hearing for the unpaid balance of their tax_liability on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date respondent filed a notice_of_federal_tax_lien tax_lien notice with the recorder of deeds st clair county belleville illinois with respect to the tax_liability during date petitioners sent to respondent two checks in the amounts of dollar_figure and dollar_figure designated to be applied to their tax_liability both checks were subsequently dishonored for insufficient funds on date before receiving notice that the checks had been dishonored respondent released the tax_lien notice the release stated in part that petitioners had satisfied their tax_liability on or about date petitioners sent to respondent a money order in the amount of dollar_figure the money order included petitioner’s social_security_number and the notation the dollar_figure payment was applied by respondent to petitioners’ then outstanding tax_liability an administrative hearing was held on date during that hearing petitioner claimed that the tax_liability had been paid in full by the three checks previously sent by petitioners to respondent in date as of the date of the administrative hearing petitioners had not filed tax returns for or consequently respondent would not consider an installment_agreement with respect to petitioners’ tax_liability petitioners subsequently filed a tax_return for each of these years in date petitioners submitted a form 433-a collection information statement for wage earners and self- employed individuals petitioners listed their total monthly income and living_expenses as dollar_figure and dollar_figure respectively by letter dated date petitioners notified respondent that the dollar_figure payment made on date was intended to be and should have been applied to their tax_liability respondent subsequently took the necessary steps to apply the dollar_figure payment to the tax_liability at the time it appeared that petitioners’ liability had been paid in full on date the settlement officer who conducted the administrative hearing sent petitioners a letter inviting petitioners to discuss an installment_agreement thereafter petitioner twice informed the settlement officer that he would provide additional financial information in connection with an installment_agreement but petitioner never did so on date respondent issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or in the notice_of_determination respondent determined in pertinent part the filing of the tax_lien notice was sustained because the tax_liability remained unpaid the notice_of_intent_to_levy was sustained because respondent could not reach an installment_agreement with petitioners and all applicable laws and administrative procedures had been satisfied on date respondent filed a motion for summary_judgment on date the motion was denied and the case was remanded to respondent’s appeals_office for reconsideration regarding whether petitioners had fully paid their tax_liability on date respondent revoked the release of the tax_lien notice in date respondent’s settlement officer offered petitioners the opportunity for a further administrative hearing but petitioners did not respond on date respondent once again filed a notice_of_federal_tax_lien with respect to petitioners’ tax_liability discussion petitioners do not allege any irregularities in the assessment process of their tax_liability and we are satisfied that there were none furthermore petitioners do not claim that respondent has failed to satisfy any of the requirements of sec_6320 or sec_6330 and we are satisfied that respondent has satisfied all of those requirements instead the dispute between the parties in this case focuses primarily on whether petitioners have fully paid their tax_liability according to respondent they have not and respondent has determined to collect the outstanding portion of that liability by levy and through the notice of tax_lien because the amount or existence of petitioners’ liability is properly at issue we review de novo respondent’s determination as to the existence of that liability 117_tc_127 116_tc_60 at the administrative hearing petitioner claimed that all three of the checks delivered to respondent in date were intended in satisfaction of petitioners’ tax_liability and respondent agreed to apply the dollar_figure money order sent by petitioners in date to the tax_liability none of the checks should have been applied to southwestern’s unpaid employment_tax liability at trial petitioner took the position that only the dollar_figure check was erroneously applied to southwestern’s unpaid employment_tax liability specifically petitioner testified that in date an irs employee came knocking on my door saying that we hadn’t submitted the ‘94 tax_return according to petitioner he gave the revenue_agent the dollar_figure check at that time together with verbal instructions to apply the dollar_figure to petitioners’ tax_liability like the other two checks delivered to respondent in date the dollar_figure check did not bear any indication as to the tax_liabilities to which the amount was to be applied furthermore nothing in the record suggests that petitioners had previously received any correspondence from respondent with respect to the tax_liability at the time the checks were delivered to respondent petitioners had not yet filed their return the return was not filed by petitioners until date furthermore respondent did not assess petitioners’ tax_liability until date disregarding petitioner’s self-serving uncorroborated and implausible testimony on the point see 99_tc_202 we find that petitioners have failed to present any credible_evidence that the dollar_figure payment made in date was intended to have been applied to petitioners’ tax_liability to the extent that petitioners were visited by an irs employee in date we think it more_likely_than_not that the visit related to southwestern’s employment_tax liabilities furthermore we think it more than coincidence that the dollar_figure paid to respondent in march of was at the time the amount of southwestern’s outstanding employment_tax liability our conclusion on this point is further supported by the payments made by petitioners in date as noted in date petitioners sent two separate checks to respondent which totaled dollar_figure to be applied to their tax_liability both checks were subsequently returned for insufficient funds despite petitioner’s explanation to the contrary we find it implausible and unlikely that petitioners would make payments in excess of dollar_figure with respect to the tax_liability that they considered to have been previously paid respondent introduced a certified transcript of account for petitioners’ tax_liability the transcript reflects among other things petitioners’ tax_liability for the taxable_year and all payments received with respect to this liability the transcript provides that petitioners’ withholding_tax credit for was applied to their tax_liability as well as the two checks sent by petitioners in date and the subsequent reversals when the two checks were returned for insufficient funds after applying the dollar_figure payment to petitioners’ taxable_year which respondent has agreed to do a portion of petitioners’ tax_liability remains outstanding accordingly respondent’s determination to proceed with collection of petitioners’ outstanding federal_income_tax liability is sustained to reflect the foregoing decision will be entered for respondent the transcript of petitioners’ taxable_year does not reflect the dollar_figure payment by petitioners in date that was applied to petitioners’ taxable_year
